Citation Nr: 1608111	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-25 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to a disability rating in excess of 10 percent for a right knee disability.

This matter was previously remanded by the Board in October 2013. A Board remand confers upon an appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). Additionally, when VA undertakes to provide a Veteran with an examination or medical opinion, that examination or opinion must be adequate for VA purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). The October 2013 Board remand directed the AOJ to contact the Veteran and ask her to identify any private medical treatment records since June 2009, and obtain any identified records. The Board directed the RO to obtain VA treatment records from August 2012 to the present. The Board further directed the RO to schedule the Veteran for a VA examination to determine the nature and severity of her service-connected right knee disability. Finally the Board's remand instructions directed the RO to readjudicate the appeal and provide the Veteran and her representative with a Supplemental Statement of the Case. The Board finds that the RO substantially complied with all of the remand orders. The RO obtained the Veteran's identified private treatment records and VA treatment records, provided the Veteran with a VA examination in December 2013, and readjudicated the appeal and provided the Veteran with a Supplemental Statement of the Case in December 2013. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran's most recent VA examination for her right knee occurred in December 2013. The fact that a VA examination is more than two years old is not a valid basis, unto itself, to provide the Veteran with another VA examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). In this case, however, the Veteran indicated in an October 2015 statement that her right knee symptoms have worsened since the December 2013 VA examination. She described an overall worsening of her joint disabilities due to recent weight gain. The Board finds the Veteran's contentions to be evidence of possible worsening since the last VA examination. Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected right knee disability. Snuffer, 10 Vet. App. at 400.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask her to identify any private medical treatment she has received for her right knee since October 2013. If any treatment is identified, the records from such treatment should be obtained.

2. Obtain VA treatment records from July 2015 to the present.

3. Then, schedule the Veteran for a VA examination to determine the nature and severity of her service-connected right knee disability. 

4. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






